internal_revenue_service number info release date index number ----------------------------------------- -------------------------------- ------------------- --------------------------- - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi - genin-169587-03 date jan dear ---------------- we are answering your correspondence requesting relief in order to establish date as the effective date for your s_corporation_election based on the information provided you believe that your attorney had filed a timely form_2553 however the internal_revenue_service failed to receive such an election if you are able produce proof of filing eg certified mail receipt then we can intervene further you are ineligible for automatic relief under revproc_97_48 because the irs failed to receive a timely tax_return form_1120s for the taxable_year although we are unable to respond to your request as submitted this letter provides information about rectifying your situation announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office the information forwarded to our office is insufficient for us to process a private_letter_ruling request the procedures for requesting a private_letter_ruling are set forth in revproc_2003_1 copy enclosed in addition taxpayers must submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement claiming that your gross_income for the last 12-month taxable_year was less than one million dollars if you decide to submit a formal request for a private_letter_ruling please follow the sample format provided in appendix b of revproc_2003_1 your request should include all required procedural statements a check for the user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address direct to cc psi room in addition the irs has developed two new cd-roms to help educate small internal_revenue_service attn cc pa t p o box ben franklin station washington dc genin-169587-03 business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these cd- roms are free and can be ordered by calling the irs also provides a special website www irs gov businesses small which is dedicated to serving small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi enclosures announcement revproc_2003_1 dianna k miosi chief branch associate chief_counsel passthroughs and special industries sincerely yours
